Citation Nr: 0800326	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-22 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating greater than 50 
percent for chronic urticaria.  

2.  Entitlement to special monthly compensation for 
housebound status.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to December 
1992. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating greater than 50 percent for chronic 
urticaria and for special monthly compensation for aid and 
attendance and for housebound status. 


FINDINGS OF FACT

1.  The veteran's recurrent urticaria is manifested by hives 
and rash that cover approximately five to ten percent of the 
body and up to 35 percent of the body during exacerbations.  
The veteran experienced itching and burning on the arms, 
neck, trunk, and anterior abdominal skin with flare-ups twice 
per week over the previous 12 months.  There is no competent 
medical evidence of scarring or disfigurement.  The veteran 
uses an antihistamine medication every three to four hours 
and a topical glucocorticoid in cream and spray-on forms.  
The high dosage antihistamine causes constant mild sedation 
that limits activity.  Systemic immunosuppressant medication 
was not prescribed since November 2000.  

2.  The veteran does not have one service-connected 
disability rated as 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 50 
percent for chronic urticaria have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 
Diagnostic Codes 7806, 7825 (2007). 

2.  The criteria for special monthly compensation for 
housebound status have not been met.   38 U.S.C.A. §§ 1114 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.350(i), 4.16 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2004, which 
informed the veteran of the information and evidence required 
to substantiate both claims and which also informed him of 
the information and evidence VA was to provide and which the 
veteran was to provide.  While the letter did not explicitly 
ask that the appellant provide any evidence in his possession 
that pertains to the claim, he was advised of the types of 
evidence that could substantiate his claims and to ensure 
that VA receive any evidence that would support the claims.  
Logically, this would include any evidence in his possession.  
In a December 2004 statement dated after the notice, the 
veteran indicated that he had submitted additional evidence 
earlier that month and requested that a VA examination in 
December 2004 be considered in the adjudication.  

Finally, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claims for increased 
disability compensation, any questions as to the appropriate 
effective date to be assigned (for any increase) are rendered 
moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Accordingly, the Board is satisfied that the duty to 
notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served in the U.S. Air Force in personnel 
assignments.  He contends that this chronic urticaria is more 
severe than is contemplated in the current rating.  
Specifically, he seeks a rating under new criteria for 
urticaria provided in 38 C.F.R. § 4.118, Diagnostic Code 
7225.  He contends that the chronic urticaria and the 
associated medication substantially confine him to his home.  
In his July 2005 substantive appeal, the veteran stated that 
his claim for special monthly compensation is under 
38 U.S.C.A. § 1114 (s) as a result of housebound status and 
not under 38 U.S.C.A. § 1114 (r) for aid and attendance.  

Chronic Urticaria

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

For historical purposes, it is noted that service connection 
was established for chronic urticaria by the RO in an April 
2001 decision; a 10 percent evaluation was assigned.   In 
November 2001, this evaluation was increased to 50 percent 
for chronic urticaria.  Because no specific criteria for 
urticaria were provided at the time, the RO applied the 
criteria for the analogous disorder of dermatitis or eczema.  

A 50 percent rating was warranted under this code if there 
were ulcerations or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or if the disorder was 
exceptionally repugnant.  There was no higher rating.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001). 

Effective August 30, 2002, the rating criteria for diseases 
of the skin were revised and specific criteria for urticaria 
were provided.  See 67 Fed. Reg. 49590 (Jul. 31, 2002).  
Since the veteran's claim for an increased evaluation was 
filed in November 2004, only this "new" criteria is for 
application.  

Under this new criteria for urticaria, a maximum 60 percent 
rating is warranted where there is evidence of recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period despite continuous immunosuppressive 
therapy.  38 C.F.R. § 4.118, Diagnostic Code 7825.  

Also under the new criteria for dermatitis or eczema, a 30 
percent rating is warranted for involvement of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is warranted for 
involvement of more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, Code 7806.

In December 2004, a VA physician evaluated the veteran's skin 
disorder.  He noted the veteran's report of continued rash 
and hives, exacerbated by cold, sunlight, or chafing from 
clothing.  He experienced itching and burning on the arms, 
neck, trunk, and anterior abdominal skin with flare-ups twice 
per week over the previous 12 months.  The veteran continued 
to use an antihistamine every three to four hours and a 
topical glucocorticoid in cream and spray-on forms.  The high 
dosage antihistamine caused constant mild sedation.  On 
examination, the physician noted no significant local pain or 
burning and only a few streaks of rash on the lower neck, in 
front of elbows, and behind the knees.  The affected area was 
less than one percent of exposed areas and 5 to 10 percent of 
the entire body.  The physician estimated that 30 to 35 
percent of the entire body would be affected during a flare-
up.  The examiner diagnosed chronic recurrent urticarial rash 
which requires the daily use of Benadryl.

In a December 2004 letter, the veteran's sister stated that 
she lived with the veteran and that three weeks of every 
month he was confined to the home because of the effects of 
the antihistamine medication.  In February 2005, the veteran 
submitted a VA pharmacy computer record that showed 
prescription refills for all medications previously 
mentioned.  Frequent refills were shown for dephenhydramine 
and for topical triamcinolone acetonide ointment and aerosol.  
The most recent prescription for prednisone was in November 
2000 and for epinephrine autoinjector was in June 2002.  

In statements in December 2004, February 2005, June 2005, and 
July 2005, the veteran stated that his symptoms were 
debilitating, that he had been experiencing high blood 
pressure, that his skin disorder precluded regular exercise.  
He reported the frequency and extent of his skin disorder and 
medication usage consistent with that recorded by medical 
examiners.  

The Board concludes that an increased rating greater than 50 
percent for chronic urticaria is not warranted.  

An increased rating under the criteria for urticaria is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7825.  
Although the veteran and his sister have described his 
outbreak episodes as debilitating and occurring more than 
four times in the previous 12 months, the veteran does not 
suffer recurrent debilitating episodes occurring at least 
four times during the past 12-month period despite continuous 
immunosuppressive therapy, as is required for a 60 percent 
evaluation under the code.  The veteran does use an 
antihistamine medication on a continuous basis as well as 
topical triamcinolone acetonide ointment and aerosol on 
affected areas.  Triamcinolone acetonide is applied topically 
to the skin as an antiflammatory and immunosuppressant. 
Dorland's Illustrated Medical Dictionary, 28th Ed., 1739 
(1994).  The Board acknowledges the veteran's statements that 
his disorder is present in greater or lesser extent at all 
times and that topical medications are essentially in 
continuous use.  The veteran is considered competent to 
describe his observable symptoms.  38 C.F.R. § 3.159 (a) (2) 
(2007).  

The veteran contends that his continuous use of medications, 
including topical immunosuppressant creams and aerosols, 
meets the 60 percent rating criteria of Diagnostic Code 7825 
for "continuous immunosuppressive therapy."  The Board does 
not agree.  Regrettably, the regulation does not provide a 
clear definition of the term; therefore, the Board will look 
to the history of the regulation and the context in which the 
term is used. 

During the public comment period prior to promulgation of the 
final rule revising Diagnostic Code 7825, one commenter 
suggested that a 60 percent rating should be provided if 
urticaria was uncontrollable despite any therapy.  However, a 
second commenter suggested that a rating higher than 40 
percent should be provided if the disorder is uncontrolled 
despite systemic immunosuppressive therapy.  The VA final 
rule provided a 10 percent rating if the disorder responded 
to treatment with antihistamines, a 30 percent rating if the 
disorder responded to intermittent systemic immunosuppressant 
therapy, and a 60 percent rating if the disorder was 
debilitating despite "continuous immunosuppressant 
therapy."  67 Fed. Reg. 49590 (Jul. 31, 2002).  The Board 
concludes that VA intended that the 60 percent rating 
required continuous systemic immunosuppressant therapy 
because systemic treatment was proposed by a commenter and 
that comment was incorporated in the final rule.  Moreover, 
the next lower rating specified intermittent systemic 
therapy.  It would be illogical that the next higher rating 
for a more severe condition would be available for the less 
substantial regimen using only topical medications. 

Furthermore, Diagnostic Code 7806 also provides for increased 
ratings for the intermittent use of systemic 
immunosuppressive drugs at 30 percent, and for constant or 
near constant use of systemic immunosuppressive drugs at 60 
percent.  Both ratings for this analogous disorder specify an 
increasing rigorous level of systemic treatment.  The Board 
concludes that by analogy to Diagnostic Code 7806, VA 
intended that the term "continuous immunosuppressive 
therapy" used in the 60 percent rating require the use of 
systemic medication.  The veteran has not been prescribed a 
systemic medication since 2000, prior to the receipt of the 
claim on appeal.  Medical records showed that the veteran 
does received regular refills on antihistamines and topical 
medications but that he has not been examined and treated on 
a regular basis or during a flare-up episode.  There is no 
medical evidence of a return to a systemic treatment regimen. 

The weight of the credible evidence demonstrates that the 
veteran's current urticaria warrants a rating not greater 
than 50 percent.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Special Monthly Compensation for Housebound Status

Special monthly compensation is payable where a veteran has a 
single service-connected disability rated as 100 percent, 
without resort to individual unemployability, and, in 
addition: (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his service-connected disabilities to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his lifetime.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).

The veteran currently has the following service-connected 
disabilities: chronic urticaria, evaluated as 50 percent 
disabling; and bilateral keratoconus, evaluated as 30 percent 
disabling.  The appellant's combined rating for disability 
compensation purposes is 70 percent.  He has been in receipt 
of a total disability evaluation based on individual 
unemployability due to service-connected disabilities from 
September 5, 2000. 

The veteran contends that his chronic urticaria and 
associated medication were the basis for the grant of total 
disability based on individual unemployability.  Therefore, 
this service-connected disability has been rated as 100 
percent disabling.  The Board does not agree.  

With regard to permanent housebound status, the veteran does 
not have a single service-connected disability rated as 100 
percent disabling.  This is irrespective of the fact that the 
veteran is receiving a 100 percent rating for TDIU.   See 
VAOPGCPREC 6-99 (holding that entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114 (s) cannot not be based 
on TDIU).  A total rating based on individual unemployability 
under section 4.16(a) takes into account all of a veteran's 
service-connected disabilities.  TDIU ratings were 
established by regulation to assist veterans who did not 
otherwise qualify for compensation at the rate provided in 38 
U.S.C. § 1114(j) for total disability.  Total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent evaluation or, with less disability, where the 
requirements of [section 4.16] are present" (emphasis 
added)).  38 C.F.R. § 3.340(a) (2).  It would represent a 
significant departure from the purpose of TDIU ratings to 
allow a veteran with a TDIU rating to combine what is 
otherwise a less than 100 percent rating with confinement to 
the home based on that same disability as qualification for 
additional compensation under 38 U.S.C. § 1114(s).  Absent a 
single disability rated as 100 percent disabling, the veteran 
does not meet the threshold legal criteria for entitlement to 
special monthly compensation.  
38 U.S.C.A. § 1114(s); VAOPGCPREC 6-99.




ORDER

An increased rating greater than 50 percent for chronic 
urticaria is denied. 

Special monthly compensation on account of housebound status 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


